The appellant was indicted, tried and convicted for selling spirituous, vinous or malt liquors in' Chilton county, without a license and contrary to law.
There was but one witness introduced for the State, and his testimony showed that the defendant was guilty as charged. The defendant requested the court to give the general affirmative charge in his behalf, and duly excepted to the court’s refusal to give said charge. The refusal to give said charge presents the only question for review. The judgment of conviction is affirmed.
Opinion by
McClellan, J.